Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1−7 and 9−14 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 6,247,669 to Rauckhorst, III et al. (“Rauckhorst”) in view of “Coated Textiles—Principles and Applications” by Ashish Kumar Sen (“Sen”).
Regarding claim 1, Rauckhorst teaches a pneumatic deicing device for breaking and removing an ice deposit accumulated on the outer surface of an aircraft, comprising, from the outside in:
an outer layer (i.e. layers 108, 110, and 116) defining an outer surface of the deicing device
and formed from a material selected to withstand an outside environment (col. 4 lines 34−37, where the “exposed surface” of layer 116 is designed to withstand an outside environment),
at least an outer intermediate layer 106 and an inner intermediate layer 104 (where each of the outer and inner intermediate layers is itself comprised of two layers, since each has a layer of “nylon fabric having rubber or elastomeric coating on one side” as stated in col. 4 lines 1−4) connected to 
an inner interface layer 102, where the inner interface layer includes a fabric reinforcement (col. 4 lines 7−17).
Rauckhorst fails to specify the specifics of the fabric reinforcement for the interface layer. Sen teaches coated textiles comprising a rubber or rubber-like material (such as those covered in §1.1 through §1.4) coating a textile substrate (such as those covered in §2.2), where the coating layer may be on one side of the textile layer (§4.1). It would have been obvious to one of ordinary skill in the art at the time of filing to select from the coated textiles of Sen as a matter of obvious design choice, since the coated textiles of Sen represent various implementations of the broad class of elastomeric layers required by Rauckhorst. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to arrange the inner interface layer with the textile layer situated furthest toward the inner side of the deicing device, the at least one textile layer has an inner surface for direct contact with an outer surface of the aircraft, since the textile layer provides a strong, stable base for attaching securely to the aircraft with greater adherence.
Regarding claim 2, Rauckhorst in view of Sen teaches that the textile layer of the inner interface layer is selected from: a knit textile (such as formed by a plain weave, Sen §2.4.2.1), a woven textile (Sen §2.4), and nonwoven textile (Sen §2.6) obtained mechanically, by gluing or by welding, an inlaid web textile (Sen §2.6.1), or a grid textile (such as formed by a plain weave, Sen §2.4.2.1).
Regarding claim 3, Rauckhorst in view of Sen teaches that the textile layer of the inner interface layer is made from polyamide (Sen §2.2.3), polyester (Sen §2.2.4), rayon (Sen §2.2.2), cotton (Sen §2.2.1), glass (second ¶ of Sen §2.1), polyethylene (Sen §2.2.4), polypropylene (Sen §2.2.5), aramid (Sen 
Regarding claims 4−7, Rauckhorst in view of Sen teaches that the textile layer of the inner interface layer has an outer surface treated with a full bath adhering solution of the RFL type (where “resorcinol, formaldehyde, latex” is used interchangeably with “resorcinol, formol, latex” since formol is an aqueous solution of formaldehyde, see Sen §1.5.2), with a solution comprising isocyanates (Sen §1.5.5) or a solution of the reactive resins type (Sen §1.5.4).
Regarding claim 9, Rauckhorst in view of Sen teaches that the inner interface layer includes, on an outer surface of the textile layer, a layer of rubber (Rauckhorst col. 4 lines 7−10 and Sen §4.1).
Regarding claim 10, Rauckhorst in view of Sen teaches that the layer of rubber has a thickness from about 0.10 to 0.30 mm (Rauckhorst col. 3 lines 66−67, where 0.01 inches is 0.254 mm).
Regarding claim 11, Rauckhorst in view of Sen teaches that the inner intermediate layer includes a textile layer and a rubber or elastomeric layer on one side (Rauckhorst col. 4 lines 1−4), but fails to teach that the rubber layer material is identical to that of the layer of rubber of the inner interface layer. It would have been obvious to one of ordinary skill in the art at the time of filing to use the identical material for the rubber or elastomeric layer of the intermediate layer as the upper interface layer, since the layers are to be bonded together (Rauckhorst col. 4 lines 28−30), and identical materials will yield an even bonding surface.
Regarding claim 12, Rauckhorst in view of Sen teaches that the inner intermediate layer and the inner interface layer are stacked in face-to-face contact with as discussed above with claim 11, but fails to teach their respective rubber layers being connected to one another by co-vulcanization. It would have been obvious to one of ordinary skill in the art at the time of filing to perform co-vulcanization to securely adhere the two layers together, ensuring greater integrity for the final product.

Regarding claim 14, Rauckhorst in view of Sen fail to teach that the textile layer of the inner interface layer has a surface density below about 400 g/m2. Official notice is taken that textile layers having a surface density below about 400 g/m2 are well known [note: the preceding statement of official notice is now taken to be admitted prior art because applicant neglected to adequately traverse the examiner’s assertion of official notice, see MPEP 2144.03(C)]. It would have been obvious to one of ordinary skill in the art at the time of filing to determine an appropriate surface density such as below about 400 g/m2, in order to achieve a product which is light enough in weight but capable of withstanding the environment in which it is to be used as a matter of routine design choice.
Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rauckhorst in view of Sen as applied to claim 1 above, and further in view of “Polymer Interface and Adhesion” by Souheng Wu (“Wu”).
Regarding claims 8 and 15, Rauckhorst in view of Sen teaches that the textile layer of the inner interface layer has an outer surface opposite the inner surface (Rauckhorst fig. 2), but fails to teach at least one of the outer surface and the inner surface being treated by Corona type electrostatic treatment, or by atmospheric plasma. Wu teaches treating polymer surfaces with an electrostatic treatment (§9.3, second paragraph) including by either corona discharge or atmospheric plasma (§9.3, third paragraph), in order to increase the wettability and thereby the bondability of the polymer in applications where the polymer is to be bonded to another layer. It would have been obvious to one of ordinary skill in the art at the time of filing to increase the bond strengths of the textile layer of the inner interface in the manner taught by Wu in order to increase the bond strength, and thereby the overall reliability of the de-icer, where a weaker bond between layers could potentially come apart.
Response to Arguments
Applicant's arguments filed 20 October 2020 have been fully considered but they are not persuasive.
Applicant overcame the claim objections and 112(b) rejections by amendment.
Regarding Applicant’s arguments on pages 6−8, Examiner believes there appears to have been a misunderstanding regarding the combination proposed in the previous Office action and repeated above. As an initial matter, although Applicant’s disclosure does not explicitly define the relative directions “inner” and “outer” in the Specification, it is apparent throughout the Specification and Drawings that “inner” corresponds to being closer to the surface of the aircraft to which the de-icer is attached, while “outer” is further away from the aircraft.
Applicant states on page 7 that ‘[s]ignificantly, amended claim 1 now further defines “an inner interface layer (50) that includes at least one textile layer (54) situated farthest toward an inner side of the deicing device (1) and the at least one textile layer (54) has an inner surface (55) for direct contact with the outer surface (2) of the aircraft.”’ However, Examiner set forth such an arrangement in the previous rejection, as follows: “it would have been obvious to one of ordinary skill in the art at the time of filing to arrange the inner interface layer with the textile layer situated furthest toward the inside of the deicing device and has an inner surface for direct contact with an outer surface of the aircraft, since the textile layer provides a strong, stable base for attaching securely to the aircraft with greater adherence.”
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael B Kreiner whose telephone number is (571)270-5379. The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.B.K./Examiner, Art Unit 3642
                                                                                                                                                                                                        /PHILIP J BONZELL/
Primary Examiner, Art Unit 36421/14/2021